Case 1:20-cv-00168-PLM-PJG ECF No. 32, PageID.1104 Filed 03/29/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 ROBERT LEE CONLEY,

       Plaintiff,
                                                    Case No. 1:20-cv-168
 v.
                                                    HONORABLE PAUL L. MALONEY
 JOHN HESS, et al.,

       Defendants.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment enters.



Dated: March 29, 2021                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
